Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 7/20/22.  Claims 1, 4-6, 8-13, and 31-34 are pending and considered on the merits.

Claim Interpretation
The claims are drawn to a method of treating a disease by regulating GLP-1/GLP-1R by administering an effective amount of plasminogen.  Claims 1, 8, and 13 limit the diseases treated by this method.  Therefore, art teaching the treatment of these diseases by administering plasminogen will also obviously regulate the GLP-1/GLP-1R since the same compound should have the same physiological effects.  It is also noted that SEQ ID No. 2 is the sequence for human glu-plasminogen as supported by the NCBI Blast Search.  SEQ ID No. 14 is the sequence for the protease domain for human plasminogen as supported by the NCBI Blast Search.  Therefore, human plasminogen will inherently comprise this entire protease domain of SEQ ID No. 14 since it is the full protein. 

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 102 rejections are withdrawn:
[insert rejections]
The following 35 U.S.C § 103 (a) rejections are withdrawn:
Claim 1, 3, 6, 8-13, and 31-34 as being unpatentable over Eibl et al. (US 5304383).
The following Double Patenting rejections are withdrawn:
Claims 1, 3, 4-6, 8-13, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 9, 16, 17, 23-25, 28, 32, and 47-51 of copending Application No. 16/470174 (Abandoned 10/28/22);
Claims 1, 3, 4-6, 8-13, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15, 17, 21, 23, 24, 27, 31, 51, 54, 55, 70, 71, and 72 of copending Application No. 16/470160. (Issued 6/30/22); 
Claims 1, 3, 4-6, 8-13, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-25  of copending Application No. 16/470167. (Abandoned 4/27/22);
Claims 1, 3, 4-6, 8-13, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 70-101  of copending Application No. 16/470117. (Abandoned 10/14/22);
Claims 1, 3, 4-6, 8-13, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-68  of copending Application No. 16/469817. (Issued, 4/6/22);
Claims 1, 3, 4-6, 8-13, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13, 14, 17-19, 21, 22, 28, 29, 37, 38, 40, 42-44, 59-61  of copending Application No. 16/469599.
The Applicant’s amendments narrowing the diseases treated to exclude myocardio infarction,  intracranial thrombosis, and impaired lipid metabolism with severe atherosclerosis necessitated the withdrawals of the prior art rejections.  The current list of diseases in the amended claims are not taught by Eibl et al. The obvious double patenting rejections listed above are withdrawn because the cases are either abandoned, issued in the meantime, or list diseases not in the current claims.
All arguments drawn to these rejections are now considered moot.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dotti et al. (WO 01/58476).
Dotti et al. teach a method of treating the Alzheimer’s disease (e.g. a cognitive impairment) by administering an effective amount of plasminogen in combination with other drugs or therapies including tPA, urokinase-type plasminogen activator, α-enolase, staphylokinase, and aspirin (Dotti, pg. 4, lines 5-15, and claims 1-2). 
Since Dotti et al. teach the same steps for treating the same disease as claimed, they inherently teach regulation of GLP-1/GLP-1R since executing the same steps to treat the same disease, should yield the same results (MPEP 2112.02). 
Therefore the invention as a whole is anticipated by the reference.


Claim(s) 1, 4-6, 8-11, and 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robitaille et al. (WO2017/007380, in IDS 7/20/22, published May 11, 2017 with US priority to Nov, 3, 2015).
Robitaille et al. teach administering human glu-plasminogen (pg. 24, lines 14-20) to treat several diseases including diabetes mellitus (Type 1, 1.5, 2, and 3) (pg. 15 lines 10-15 and pg. 20, lines 5-20). As mentioned in the claim interpretation section, human glu-plasminogen meets the limitations of SEQ ID No. 2 and 14 in the claims. 
Since Robitaille et al teach the same steps for treating the same disease as claimed, they inherently teach regulation of GLP-1/GLP-1R since executing the same steps to treat the same disease, should yield the same results (MPEP 2112.02). 
 Therefore the invention as a whole is anticipated by the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 5304383).
Eibl et al. teach administering a composition comprising either plasma or recombinant Lys-plasminogen  (col 2, lines 5-10) and, the thrombolytic drug, urokinase (col 7, lines 55-65) to treat myocardial infarction (e.g. ischemic injury to the heart) as well as thrombotic conditions including arterial and intracranial thrombosis (col 7, lines 60-70).  The Specification indicates that these diseases that are treated by regulating GLP-1/GLP-1R (Specification, pg 17, lines 5-15). Eibl et al. teach that 1000 U of their Lys-plasminogen weights 66 mg (col 5, line 51).  They teach that for treatment and prophylaxis 10-100 U/kg of Lys-plasminogen is administered 2-4 times a day.  Using the 1000U/66 mg ratio, this convers to 0.66 to 6.6 mg/kg administered 2-4 times daily (col 7, lines 55-60).   This amount overlaps with the therapeutically effective amounts of plasminogen listed in the Specification, (see pg. 19, lines 25-30).  Since Eible teach the same steps for treating the same disease as taught in the Specification, they inherently teach regulation of GLP-1/GLP-1R since executing the same steps to treat the same disease, should yield the same results (MPEP 2112.02). 
Furthermore, Lys-plasminogen is an active fragment of Glu-plasminogen.  Human Lys-plasminogen is SEQ ID NO. 6 in the Applicant’s Specification while Glu-plasminogen is SEQ ID NO. 2.  This is confirmed by a BLAST analysis of each sequence (see BLAST pgs. 1-2).  An alignment of each sequence in BLAST shows that SEQ ID NO. 6 is 90% similar to SEQ ID NO. 2.  Therefore, human lys-plasminogen is 90% identical to human Glu-plasminogen (see BLAST, pgs 3-5).   As mentioned above in the claim interpretation section, since SEQ ID No. 14 is the protease domain of plasminogen, then the Lys-plasminogen of Eibl et al. will also comprise SEQ ID No. 14 since it is part of the full length plasminogen. 
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8-13, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11207387. The current claims also teach administering an effective amount of plasminogen (e.g. lys-plasminogen, glu-plasminogen, or active fragments including SEQ ID No. 14) to treat obesity  and diabetes (Current claims 1, 6, 8, and 11).  The current Specification teach that an effective amount of plasminogen can range from  1-10 mg/kg daily (pg. 20, lines 1-5).  They also teach that this plasminogen treatment can be combined with drug therapies for thrombosis, hypertension, and anti-infection (see current claim 13).

Claims 1, 4-6, 8-13, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11219669. The current claims also teach administering an effective amount of plasminogen (e.g. glu-plasminogen including SEQ ID No. 2) to treat hepatic cirrhosis (Current claims 1, 6, 8, and 11).  The current Specification teach that an effective amount of plasminogen can range from 1-10 mg/kg daily (pg. 20, lines 1-5).  They also teach that this plasminogen treatment can be combined with drug therapies for thrombosis, hypertension, and anti-infection (see current claim 13).

Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,389,515 (previously 16/470160). The current claims also teach administering an effective amount of plasminogen (e.g. glu-plasminogen including SEQ ID No. 2) to regulate GLP-1/GLp-1R function caused by a myocardial infarction (Specification, pg. 3, line 20).  

Claims 1, 4-6, 8-13, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11129880. The current claims also teach administering an effective amount of human plasminogen (e.g. lys-plasminogen, glu-plasminogen including SEQ ID No. 2, and active fragments) to treat diabetes mellitus (Current claims 1, 6, 8, and 11).  The current Specification teach that an effective amount of plasminogen can range from 1-10 mg/kg daily (pg. 20, lines 1-5).  They also teach that this plasminogen treatment can be combined with drug therapies for thrombosis, hypertension, and anti-infection (see current claim 13).

Claims 1, 4-6, 8-13, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,311,607 (previously 16/469817). The current claims also teach administering an effective amount of plasminogen (e.g. glu-plasminogen including SEQ ID No. 2) to treat diabetes (e.g. reduce blood glucose) in a subject.  

Claims 1,  4-6, 8-13, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11090372. The current claims also teach administering an effective amount of human plasminogen (e.g. lys-plasminogen, glu-plasminogen including SEQ ID No. 2, 6, 8, 10, 12, and active fragments) to treat diabetes nephropathy (Current claims 1, 3, 6, 8, 11, and 14).  The current Specification teach that an effective amount of plasminogen can range from 1-10 mg/kg daily (pg. 20, lines 1-5).  They also teach that this plasminogen treatment can be combined with drug therapies for thrombosis, hypertension, and anti-infection (see current claim 13).

Response to Arguments against Double Patenting Rejections
	The Applicant asserts that these current amendments overcome all double patenting rejections.  However, while this is true for some of the double patenting rejections, not all were overcome for the reasons listed in each individual rejection that describe where the scope of each application/patent overlaps with the current claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699